LEMMON, Justice,
concurring.
Defendant did not possess in the name of or for another; he simply acknowledged to third parties the name of the party he thought was the record owner, while possessing adversely to that party. Nevertheless, defendant’s possession did not span thirty years, and since his deed transferred only the improvements, he cannot tack on the adverse possession of his ancestor. The result is correct.
On Motion for Reconsideration.
In Re Lloyd Toms, applying for reconsideration of denied writ of September 26, 1980.
Not considered. See Rule IX, Sec. 6 and C.C.P: 2166.